

Exhibit 10.12


TENth AMENDMENT TO SECOND AMENDED
AND RESTATED CREDIT AGREEMENT AND CONSENT


This TENth AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT AND CONSENT
(this “Amendment and Consent”) is entered into effective as of May 22, 2012,
among MARTIN OPERATING PARTNERSHIP L.P., a Delaware limited partnership, as
borrower (the “Borrower”), MARTIN MIDSTREAM PARTNERS L.P., a Delaware limited
partnership (the “MLP”), the Lenders (as defined below) party hereto, and ROYAL
BANK OF CANADA, as administrative agent (the “Administrative Agent”) and
collateral agent for the Lenders and as L/C Issuer and a Lender.


WHEREAS, the Borrower, the MLP, the Administrative Agent, and the lenders party
thereto (the “Lenders”) are parties to that certain Second Amended and Restated
Credit Agreement dated as of November 10, 2005, as amended by that certain First
Amendment to Second Amended and Restated Credit Agreement dated as of June 30,
2006, that certain Second Amendment to Second Amended and Restated Credit
Agreement dated as of December 28, 2007, that certain Third Amendment to Second
Amended and Restated Credit Agreement dated as of September 24, 2008, that
certain Fourth Amendment to Second Amended and Restated Credit Agreement dated
as of December 21, 2009, that certain Fifth Amendment to Second Amended and
Restated Credit Agreement dated as of January 14, 2010, that certain Sixth
Amendment to Second Amended and Restated Credit Agreement dated as of March 26,
2010, that certain Waiver and Seventh Amendment to Second Amended and Restated
Credit Agreement dated as of April 15, 2011, that certain Eighth Amendment to
Second Amended and Restated Credit Agreement dated as of May 31, 2011, and that
certain Ninth Amendment to Second Amended and Restated Credit Agreement dated as
of September 7, 2011 (as amended, and as further renewed, extended, amended or
restated, the “Credit Agreement”);


WHEREAS, the Borrower has notified the Administrative Agent that Prism Gas
Systems I, L.P. (“Prism”) intends to sell all of its equity interests in Waskom
Gas Processing Company (“Waskom”), and McLeod Gas Gathering and Processing
Company, L.L.C. (“McLeod”), Woodlawn Pipeline Co., Inc. (“Woodlawn”), and Prism
Liquids Pipeline, LLC (“Prism Liquids”; Prism Liquids, Prism, McLeod, and
Woodlawn are collectively referred to herein as the “Sellers”) intend to sell
certain of their respective assets, to affiliates of CenterPoint Energy Field
Services, LLC (“CenterPoint”) (such affiliates and CenterPoint are collectively
referred to herein as the “Buyers”) pursuant to an Asset Purchase Agreement to
be entered into between the Sellers and the Buyers (the “Proposed Disposition”);
and


WHEREAS, the Borrower has requested that the Administrative Agent and Lenders
amend the Credit Agreement to make certain changes described herein and consent
to the Proposed Disposition, subject to the terms and conditions hereinafter set
forth.


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto hereby agree as follows:


SECTION 1.Definitions. Unless otherwise defined in this Amendment and Consent,
terms used in this Amendment and Consent that are defined in the Credit
Agreement shall have the meanings assigned to such terms in the Credit
Agreement. The interpretive provisions set forth in Section 1.02 of the Credit
Agreement shall apply to this Amendment and Consent.


SECTION 2.Amendments to Credit Agreement on the Effective Date. Subject to
satisfaction of the conditions precedent set forth in Section 5 of this
Amendment and Consent, the Credit Agreement is amended as follows:




(a)    The following is added as new Section 5.25:


“Section 5.25    Money Laundering. The operations of each Loan Party are and
have been conducted at all times in material compliance with applicable
financial



--------------------------------------------------------------------------------



recordkeeping and reporting requirements of money laundering Laws, including,
but not limited to, Executive Order No. 13224 on Terrorist Financing, effective
September 24, 2001, and the Act, and no action, suit or proceeding by or before
any Governmental Authority involving any Loan Party with respect to money
laundering Laws is pending or, to the best knowledge of each Loan Party,
threatened. To the knowledge of each Loan Party, it is not a Person with which
any Lender is prohibited from dealing or otherwise engaging with in any
transaction under applicable money laundering Laws.”


(b)    Section 10.01 is amended by (i) replacing the reference to “Section
10.01(b)” in clause (a) thereof with “Section 10.01(c)”, (ii) inserting
“[Reserved]” as new subsection (b) thereof, and (iii) re-lettering subsections
(b), (c), and (d) as subsections (c), (d), and (e), respectively.


SECTION 3.Amendments to Credit Agreement after the Effective Date. Effective
upon receipt by the Administrative Agent of a certificate signed by a
Responsible Officer of the Borrower substantially in the form of Annex A
attached hereto (the “Disposition Certificate”) and consummation of the Proposed
Disposition, the Credit Agreement is amended as follows:


(a)Section 1.01 is amended by deleting (i) “, Waskom” from the definition of
“Non-Pledging Prism Companies” and (ii) the definition of “Waskom” in its
entirety;


(b)Section 4.02(d) is amended by deleting “Waskom,” therefrom;


(c)Section 6.01 is amended by (i) inserting “and” following the semicolon at the
end of subsection (a), (ii) replacing the semicolon at the end of subsection (b)
with a period, and (iii) deleting subsections (c) and (d) in their entirety;


(d)Section 7.02(a)(i) is amended in its entirety to read as follows:


“Investments by the Borrower and its Subsidiaries existing on the Seventh
Amendment Effective Date in PIPE, and Investments by the Borrower and its
Subsidiaries in PIPE after the Seventh Amendment Effective Date, provided that
(A) PIPE continues to be a Permitted Joint Venture, (B) no Investment in PIPE
shall be made after the Seventh Amendment Effective Date at a time when PIPE is
subject to a Bankruptcy Event, and (C) such Investments shall be subject to
Section 7.02(a)(ix)(C);”


(e)Section 7.02(a)(ix) is amended by (i) deleting “Waskom and” from the
parenthetical immediately prior to the proviso thereof, (ii) inserting “and”
after clause (C) of the proviso, (iii) deleting clauses (D), (E), and (F) of the
proviso, and (iv) re-lettering clause (G) of the proviso as clause (D);
(f)    Section 7.16 is amended by deleting (i) “Waskom,” in the title thereto
and (ii) “and Waskom” therefrom;


(g)    Section 8.01(h)(i) is amended by deleting “Waskom,” therefrom; and


(h)    Schedule 6.17 is amended in its entirety to read as set forth on Annex B
attached hereto.


SECTION 4.Consent. Effective immediately prior to the receipt by the
Administrative Agent of the Disposition Certificate, the Administrative Agent
and the Lenders consent to (a) the Proposed Disposition, notwithstanding the
restrictions in Section 7.07(c) of the Credit Agreement, and (b) the release of
Liens and security interests on the Sellers' assets as required to effect the
Proposed Disposition.





--------------------------------------------------------------------------------



SECTION 5.Conditions of Effectiveness. This Amendment and Consent shall not be
effective until the date (such date, the “Effective Date”) each of the following
conditions precedent has been satisfied in full:


(a)receipt by the Administrative Agent of a counterpart of this Amendment and
Consent executed by each Loan Party, the Administrative Agent, and Required
Lenders or, solely with respect to the amendment in Section 2(b) hereof, all
Lenders (which may be by telecopy or other electronic transmission);


(b)receipt by the Administrative Agent of payment of (i) fees to the Lenders
party to this Amendment and Consent, and (ii) reasonable Attorney Costs of the
Administrative Agent; and


(c)receipt by the Administrative Agent of other documents as may be reasonably
required by the Administrative Agent.


SECTION 6.Representations and Warranties. In order to induce the Administrative
Agent and the Lenders to enter into this Amendment and Consent, each Loan Party
represents and warrants to the Administrative Agent and to each Lender that:


(a)This Amendment and Consent, the Credit Agreement as amended hereby, and each
Loan Document have been duly authorized, executed, and delivered by the Borrower
and the applicable Loan Parties and constitute their legal, valid, and binding
obligations enforceable in accordance with their respective terms (subject, as
to the enforcement of remedies, to applicable bankruptcy, reorganization,
insolvency, moratorium, and similar laws affecting creditors' rights generally
and to general principles of equity).


(b)The representations and warranties set forth in Article V of the Credit
Agreement and in the Collateral Documents are true and correct in all material
respects on and as of the Effective Date, at the time of and after giving effect
to this Amendment and Consent, as if made on and as of the Effective Date except
to the extent such representations and warranties relate solely to an earlier
date.


(c)As of the date hereof, at the time of and after giving effect to this
Amendment and Consent, no Default or Event of Default has occurred and is
continuing.


SECTION 7.Effect of Amendment.


(a)    This Amendment and Consent (i) except as expressly provided herein, shall
not be deemed to be a consent to the modification or waiver of any other term or
condition of the Credit Agreement or of any of the instruments or agreements
referred to therein, and (ii) shall not prejudice any right or rights which the
Administrative Agent, the Collateral Agent, or the Lenders may now or hereafter
have under or in connection with the Credit Agreement, as amended by this
Amendment and Consent. Except as otherwise expressly provided by this Amendment
and Consent, all of the terms, conditions and provisions of the Credit Agreement
shall remain the same. It is declared and agreed by each of the parties hereto
that the Credit Agreement, as amended hereby, shall continue in full force and
effect, and that this Amendment and Consent and such Credit Agreement shall be
read and construed as one instrument.


(b)    Each of the undersigned Guarantors is executing this Amendment and
Consent in order to evidence that it hereby consents to and accepts the terms
and conditions of this Amendment and Consent and the transactions contemplated
thereby, agrees to be bound by the terms and conditions hereof, and ratifies and
confirms that each Guaranty and each of the other Loan Documents to which it is
a party is, and shall remain, in full force and effect after giving effect to
this Amendment and Consent. The Borrower and each of the other Loan Parties
hereby confirm and agree that all Liens and other security now or hereafter held
by the Collateral Agent for the benefit of the Lenders as security for payment
of the Obligations are the legal, valid, and binding obligations of the Borrower
and the Loan Parties, remain in full force and effect, are unimpaired by this
Amendment and Consent, and are hereby ratified and confirmed as security for
payment of the Obligations.





--------------------------------------------------------------------------------



SECTION 8.Miscellaneous. This Amendment and Consent shall for all purposes be
construed in accordance with and governed by the laws of the State of New York
and applicable federal law. The captions in this Amendment and Consent are for
convenience of reference only and shall not define or limit the provisions
hereof. This Amendment and Consent may be executed in separate counterparts,
each of which when so executed and delivered shall be an original, but all of
which together shall constitute one instrument. In proving this Amendment and
Consent, it shall not be necessary to produce or account for more than one such
counterpart. Delivery of an executed counterpart of this Amendment and Consent
by telecopier or other electronic means shall be effective as delivery of a
manually executed counterpart of this Amendment and Consent.


SECTION 9.Entire Agreement. THE CREDIT AGREEMENT (AS AMENDED BY THIS Amendment
and Consent) AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN
THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS,
OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL
AGREEMENTS BETWEEN THE PARTIES.


SECTION 10.Additional Further Assurances. The parties hereto each agree to
execute from time to time such further documents as may be necessary to
implement the terms of this Amendment and Consent.


Remainder of Page Intentionally Blank.
Signature Pages to Follow.







--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the parties hereto have caused this Amendment and Consent to
be duly executed and delivered by their proper and duly authorized officers as
of the date and year first above written.




MARTIN OPERATING PARTNERSHIP L.P.,
a Delaware limited partnership, as Borrower


By:    MARTIN OPERATING GP LLC,
its General Partner


By:    MARTIN MIDSTREAM PARTNERS L.P.,
its Sole Member


By:    MARTIN MIDSTREAM GP LLC,
its General Partner




By:     /s/ Robert D. Bondurant
Robert D. Bondurant
Executive Vice President and Chief
Financial Officer





[SIGNATURE PAGE TO THE TENTH AMENDMENT TO
SECOND AMENDED AND RESTATED CREDIT AGREEMENT]

--------------------------------------------------------------------------------




MARTIN MIDSTREAM PARTNERS L.P.,
a Delaware limited partnership, as a Guarantor


By:    MARTIN MIDSTREAM GP LLC,
its General Partner




By:    /s/ Robert D. Bondurant
Robert D. Bondurant
Executive Vice President and Chief
Financial Officer




MARTIN OPERATING GP LLC,
a Delaware limited liability company, as a Guarantor


By:
MARTIN MIDSTREAM PARTNERS L.P.,

its Sole Member


By:    MARTIN MIDSTREAM GP LLC,
its General Partner




By:    /s/ Robert D. Bondurant
Robert D. Bondurant
Executive Vice President and Chief
Financial Officer

[SIGNATURE PAGE TO THE TENTH AMENDMENT TO
SECOND AMENDED AND RESTATED CREDIT AGREEMENT]

--------------------------------------------------------------------------------




PRISM GAS SYSTEMS I, L.P., a Texas limited partnership, as a Guarantor


By:    Prism Gas Systems GP, L.L.C., its General Partner




By:    /s/ Robert D. Bondurant
Robert D. Bondurant
Treasurer




PRISM GAS SYSTEMS GP, L.L.C., as a Guarantor




By:    /s/ Robert D. Bondurant     
Robert D. Bondurant
Treasurer





[SIGNATURE PAGE TO THE TENTH AMENDMENT TO
SECOND AMENDED AND RESTATED CREDIT AGREEMENT]

--------------------------------------------------------------------------------




PRISM GULF COAST SYSTEMS, L.L.C., as a Guarantor




By:    /s/ Robert D. Bondurant
Robert D. Bondurant
Treasurer





[SIGNATURE PAGE TO THE TENTH AMENDMENT TO
SECOND AMENDED AND RESTATED CREDIT AGREEMENT]

--------------------------------------------------------------------------------




MCLEOD GAS GATHERING AND PROCESSING
COMPANY, L.L.C., as a Guarantor




By:    /s/ Ruben S. Martin
Ruben S. Martin
Sole Manager





[SIGNATURE PAGE TO THE TENTH AMENDMENT TO
SECOND AMENDED AND RESTATED CREDIT AGREEMENT]

--------------------------------------------------------------------------------




WOODLAWN PIPELINE CO., INC.,
a Texas corporation, as a Guarantor




By:    /s/ Robert D. Bondurant
Robert D. Bondurant
Executive Vice President





[SIGNATURE PAGE TO THE TENTH AMENDMENT TO
SECOND AMENDED AND RESTATED CREDIT AGREEMENT]

--------------------------------------------------------------------------------




PRISM LIQUIDS PIPELINE, LLC,
a Texas limited liability company, as a Guarantor




By:    /s/ Robert D. Bondurant
Robert D. Bondurant
Executive Vice President




            

[SIGNATURE PAGE TO THE TENTH AMENDMENT TO
SECOND AMENDED AND RESTATED CREDIT AGREEMENT]

--------------------------------------------------------------------------------




MARTIN MIDSTREAM FINANCE CORP.,
a Delaware corporation, as a Guarantor


By:    /s/ Robert D. Bondurant
Robert D. Bondurant
Executive Vice President and Chief Financial Officer




            

[SIGNATURE PAGE TO THE TENTH AMENDMENT TO
SECOND AMENDED AND RESTATED CREDIT AGREEMENT]

--------------------------------------------------------------------------------




ROYAL BANK OF CANADA, as Administrative Agent and Collateral Agent




By:    /s/ Rodica Dutka
Name:    Rodica Dutka                
Title:    Manager, Agency                




ROYAL BANK OF CANADA, as a Lender and as L/C Issuer




By:    /s/ Jason S. York
Jason S. York
Authorized Signatory




Wells Fargo Bank, N.A., as Syndication Agent and a Lender




By:    /s/ Thomas E. Stelmar, Jr.
Name:    Thomas E. Stelmar Jr.                
Title:    Vice President                


THE ROYAL BANK OF SCOTLAND PLC, as Co-Documentation Agent and a Lender




By:    /s/ Sanjay Remond
Name:    Sanjay Remond                
Title:    Authorized Signatory                




REGIONS BANK, as Co-Documentation Agent and a Lender




By:    /s/ David Valentine
Name:    David Valentine                
Title:    Vice President                




UBS LOAN FINANCE, LLC, as Co-Documentation Agent and a Lender




By:    /s/ Mary E. Evans
Name:    Mary E. Evans                
Title:    Associate Director                        


By:    /s/ Irja R. Otsa
Name:    Irja R. Otsa                
Title:    Associate Director    



[SIGNATURE PAGE TO THE TENTH AMENDMENT TO
SECOND AMENDED AND RESTATED CREDIT AGREEMENT]

--------------------------------------------------------------------------------




SUNTRUST BANK, as a Lender




By:    /s/ Carmen Malizia
Name:    Carmen Malizia                
Title:    Vice President                    


COMPASS BANK, as a Lender




By:    /s/ Brandon Kelley
Name:    Brandon Kelley                
Title:    Sr. Vice President                    


COMERICA BANK, as a Lender




By:    /s/ Brian Enzler
Name:    Brian Enzler                
Title:    Vice President
            
            
CADENCE BANK, N.A.




By:    /s/ Steven Taylor
Name:    Steven Taylor                
Title:    Vice President
                
        
ABN AMRO CAPITAL USA LLC


By:    /s/ Elizabeth Johnson
Name:    Elizabeth Johnson                
Title:    Vice President


By:    /s/ Darrell Holley
Name:    Darrell Holley                
Title:    Managing Director
                    


BANK OF AMERICA, N.A., as a Lender


By:    /s/ Julie Castano
Name:    Julie Castano                
Title:    Senior Vice President    
                    


CITIBANK, N.A., as a Lender


By:    /s/ Daniel A. Davis
Name:    Daniel A. Davis                
Title:    SVP                        

[SIGNATURE PAGE TO THE TENTH AMENDMENT TO
SECOND AMENDED AND RESTATED CREDIT AGREEMENT]

--------------------------------------------------------------------------------






NATIXIS, as a Lender




By:    /s/ Daniel Payer
Name:    Daniel Payer                
Title:    Managing Director                        


By:    /s/ Louis P. Laville, III
Name:    Louis. P. Laville, III                
Title:    Managing Director     




RAYMOND JAMES BANK, FSB, as a Lender




By:    /s/ Scott G. Axelrod
Name:    Scott G. Axelrod                
Title:    Vice President                




BRANCH BANKING AND TRUST COMPANY, as a Lender




By:    /s/ Mark B. Grover
Name:    Mark B. Grover                
Title:    Senior Vice President                    




















    










`

[SIGNATURE PAGE TO THE TENTH AMENDMENT TO
SECOND AMENDED AND RESTATED CREDIT AGREEMENT]

--------------------------------------------------------------------------------






ANNEX A


Certificate - Amendments to Credit Agreement and Consent


[Date]


The undersigned, a Responsible Officer of Martin Operating Partnership L.P., a
Delaware limited partnership (the “Borrower”), delivers this certificate
pursuant to Sections 3 and 4 of that certain Tenth Amendment to Second Amended
and Restated Credit Agreement and Consent, dated as of May 22, 2012, between the
Borrower, Martin Midstream



--------------------------------------------------------------------------------




Partners L.P., a Delaware limited partnership, Royal Bank of Canada, as
administrative agent, and the financial institutions party thereto (the
“Amendment and Consent”), and, in connection therewith, hereby certifies,
represents, and warrants as follows:


1.
The Borrower is consummating the Proposed Disposition on the date hereof in
accordance with the terms of the Asset Purchase Agreement dated as of May [__],
2012, between the Sellers and the Buyers, and all other agreements, documents
and instruments executed and delivered in connection therewith, with all
material conditions precedent thereto having been satisfied in all material
respects by the parties thereto.    



2.
The representations and warranties contained in Article V of the Credit
Agreement are true and correct in all material respects on and as of the date
hereof (unless such representations and warranties specifically refer to an
earlier date, in which case such representations and warranties shall be true
and correct in all material respects as of such earlier date).



3.
No Default or Event of Default exists or will result after giving effect to the
Proposed Disposition.



4.
Net Cash Proceeds received by the Borrower in connection with the Proposed
Disposition are no less than $260,000,000, which the Borrower shall use on the
date hereof to repay all outstanding Obligations.



Capitalized terms used herein and not otherwise defined herein shall have the
respective meanings set forth in the Amendment and Consent or the Credit
Agreement (as defined in the Amendment and Consent), as applicable.




Remainder of Page Intentionally Blank.
Signature Pages to Follow.



--------------------------------------------------------------------------------












I have hereto signed my name to this Certificate as of the date first written
above.




MARTIN OPERATING PARTNERSHIP L.P.,
a Delaware limited partnership, as Borrower


By:    MARTIN OPERATING GP LLC,


By:     /s/ Robert D. Bondurant
Robert D. Bondurant
Executive Vice President and Chief
Financial Officer


















































































Signature Page to Certificate



--------------------------------------------------------------------------------




ANNEX B


Schedule 6.17


SCHEDULE 6.17


NON-PLEDGEABLE ASSETS






Description of Assets
Explanation Why May
Not be Pledged
When Assets must be Pledged/Mortgaged
The Borrower's or Redbird's ownership interest in Cardinal
Cardinal's Limited Liability Company Agreement prohibits a pledge of the equity
interest without consent of the other members
At such time as (x) Cardinal is a wholly owned direct or indirect Subsidiary of
the Borrower, (y) Cardinal's Limited Liability Company Agreement no longer
prohibits a pledge of the equity interest, or (z) consent to pledge of the
equity interest is obtained from the other members












